BENCH, Presiding Judge
(concurring in the result):
I disagree with the majority’s legal analysis requiring the State to prove actual reliance by the victim. The plain and unambiguous language of the statute creates a “likely” reliance test rather than an “actual” reliance test. If the definition of “deception” given in section 76-6-401(5) is plugged into section 76-6-405, the following definition of theft by deception emerges (with grammatical reconciliation):
*689A person commits theft if he obtains or exercises control over property of another by intentionally creating or confirming by words or conduct an impression of law or fact that is false ... that is likely to affect the judgment of another in the transaction.
As defined by the legislature, deception is the making of an impression that is likely to affect the judgment of another. The state need not prove actual reliance in order to satisfy the statute.
The majority even acknowledges that the statute does not require actual reliance, but rewrites the statute to include such a requirement. State v. Roberts, 711 P.2d 235, 238 (Utah 1985), does not support the majority’s lawmaking approach.1 The supreme court simply held in Roberts that the requirement that the misrepresentation be likely to affect the judgment of the victim was satisfied by evidence that the victim in fact relied upon the misrepresentations. The fact that evidence in a given case happens to satisfy both a higher standard of proof, i.e., actual reliance, and a lower standard of proof mandated by the statute, i.e., likely reliance, does not create a requirement that the state must satisfy the higher standard in every case.
The supreme court did seem to indicate in State v. Jones, 657 P.2d 1263 (Utah 1982), that there is a requirement of reliance, but the court did not expressly address the “likely reliance” definition of deception.2 The supreme court’s use of the phrase “by means of deception” in Jones does not create the additional element of actual reliance since the legislature has defined “deception” as merely the creation of an impression likely to cause reliance. Therefore, the requirement that property be obtained by means of deception is satisfied if the defendant obtained the property by means of creating a false impression likely to affect the victim’s judgment. Once the State has shown the creation of a false impression in a given transaction, that is all the proof required to prove the conduct declared to be criminal by the Legislature. There is no need for the State to prove that the victim’s judgment was actually affected by any false impression in order to show theft by deception as defined by the Legislature. Cf. State v. Facer, 552 P.2d 110, 111 (Utah 1976) (“a scheme to defraud does not need to come to fruition in order to complete the crime.”).
The majority faults this interpretation for the “bizarre result” that convictions may occur where no harm has occurred. It is not my interpretation of the statute that creates such a possibility, it is the statute itself. This is not the only crime involving misrepresentation where the legislature has opted not to require actual reliance. See, e.g., Utah Code Ann. § 76-10-1801 (1990). While requiring actual reliance might have been a better approach, the Legislature chose not to take such an approach. We must respect its decision. I therefore respectfully decline to join in the majority’s legal analysis on that point.
Finally, it is to be noted that the majority has not identified any evidence of actual reliance. Under the majority’s analysis, if there is not sufficient evidence of actual reliance then defendant’s conviction should be reversed. I concur in affirming defendant’s conviction, however, because the “likely” reliance standard of proof was clearly met.

. State v. Schneider, 715 P.2d 297 (Ariz.App.1986), and other cases not interpreting Utah’s statute are clearly distinguishable. The fact that other states may have implied an actual reliance element does not justify our selection of an actual reliance element when the legislature has clearly selected a likely reliance standard.


. We may not speculate whether the supreme court actually considered an apparent issue not addressed in an opinion. Berry v. Beech Aircraft Corp., 717 P.2d 670, 683 (Utah 1985). Jones is therefore not binding as to any point not expressly addressed therein.